Citation Nr: 1550316	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-07 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for brain cancer, for purposes of substitution or accrued benefits.  

2.  Entitlement to service connection for paralysis of right arm due to brain cancer, for purposes of substitution or accrued benefits.  

3.  Entitlement to service connection for paralysis of the right leg due to brain cancer, for purposes of substitution or accrued benefits. 

4.  Entitlement to service connection for hypertension, for purposes of substitution or accrued benefits.

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for headaches, to include as secondary to brain cancer, for purposes of substitution or accrued benefits.

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sleep disturbances, to include as secondary to headaches or brain cancer, for purposes of substitution or accrued benefits.  

7.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chronic fatigue syndrome, for purposes of substitution or accrued benefits.  

8.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disability, for purposes of substitution or accrued benefits.

9.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a skin disability, for purposes of substitution or accrued benefits.


REPRESENTATION

Appellant represented by:	Brett Buchanan, Agent



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran who served on active duty from June 1988 to June 1991,  died in March 2014.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran submitted a timely notice of disagreement in January 2014 and died during the pendency of the appeal.  In June 2014, the appellant submitted a VA 21-0847 request to be substituted as the appellant.  In a July 2014 administrative decision, the RO determined that the appellant meets the basic eligibility for substitution in this appeal.  

In a July 2015, the appellant, through her agent, withdrew her prior request for a hearing before the Board.  

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed. 

In July 2014, the appellant submitted a VA Form 21-534 Application for Dependency and Indemnity Compensation (DIC), Death Pension and Accrued Benefits.  The matters regarding DIC, death pension, and accrued benefits were raised in a July 2014 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Prior to his death, the Veteran contended that his brain cancer was related to exposure to environmental hazards in the Persian Gulf, specifically including smoke from burning oil wells.  See January 2014 Veteran statement (reporting that smoke from oil well fires frequently reached his station when he was deployed).  The Veteran also claimed service connection for paralysis of right arm due to brain cancer and paralysis of the right leg due to brain cancer.  The claims for paralysis of the right arm and right leg are therefore remanded, as intertwined with the claim for brain cancer.   

A July 2015 private medical opinion by a nurse opines that the Veteran's brain cancer was etiologically related to exposure to smoke from oil well fires, and from various environmental hazards in Kahmisiyah, Iraq.  See also January 2014 VA Public Health website printout.  However, at this time, there is no corroborating evidence to indicate that the Veteran's station and circumstances of service in Saudi Arabia may have exposed him to environmental hazards, specifically to include smoke from oil wells, and there is no corroborating evidence of record at this time to show that the Veteran or his specific unit (1st Battalion, 41st Field Artillery) served in Iraq.  See DD-214; June 1991 service treatment record (indicating that the Veteran served in Saudi Arabia in February 1991); May 2006 VA ER Note (Veteran stated that he "does not know about exposures...from Saudi Arabia to Iraq); July 2015 agent's letters (citing literature that states that U.S. military personnel in "some areas" in Saudi Arabia were exposed to smoke from oil well fires, including in February 1991, and arguing that the Veteran was stationed in an area that was exposed to smoke from oil well fires at that time).  

Accordingly, attempts should be made to obtain the Veteran's service personnel records.  38 C.F.R. § 3.159.  Further, it appears that the Veteran's complete service treatment records are not associated with the claims file, and there are notations in the claims file that the Veteran submitted all copies of his service treatment records that were in his possession, and that VA made attempts to obtain the complete service treatment records from the National Personnel Records Center and from the Army Human Resources Command.  See November 2005 VA Formal Finding on the Unavailability of Service Medical Records; December 2005 Veteran statement (reporting that he has submitted all his service treatment records and has no more copies thereof).  Further attempts should be made to obtain the Veteran's complete service treatment records from all appropriate sources, including the Records Management Center (RMC).  38 C.F.R. § 3.159; O'Hare v. Derwinski, 1 Vet. App. 365 (1991) (VA has a heightened duty to assist when service treatment records are unavailable).   

After completing this development, if, and only if, the AOJ obtains evidence to corroborate that the Veteran's circumstances of service may have exposed him to smoke from oil fires and/or that the Veteran served in Kahmisiyah, Iraq, then a VA medical opinion should be obtained to determine whether the Veteran's brain cancer was etiologically related to such exposure to environmental hazards in the Persian Gulf.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Prior to his death, the Veteran contended that his hypertension was related to service, to include as a result of exposure to environmental hazards, or that it is secondary to his brain cancer.  See e.g., January 2014 agent's letter.  The Board notes that the Veteran's diastolic blood pressure was shown to be 90 mm on entry to service in June 1988, and then again in September 1990.  Thus, a VA medical opinion should be obtained to determine the etiology of the Veteran's hypertension during the appeal period, to include an opinion regarding whether hypertension preexisted service.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Prior to his death, the Veteran submitted applications to reopen previously denied claims for service connection for a right knee disability, headaches, sleep disturbances, chronic fatigue syndrome, and a skin disability.  The Veteran reported that he injured his right knee in service and that his other alleged disabilities are due to exposure to environmental hazards in the Persian Gulf.  These matters are remanded to the AOJ pending attempts to obtain the outstanding service records and outstanding service records.  The Board notes that the AOJ may obtain additional service records on remand such that 38 C.F.R. § 3.156(c) may be applicable at a future date.  

Also, regarding the application to reopen the previously denied claim of service connection for headaches and the issue of entitlement to service connection for brain cancer, the Board notes that the AOJ may obtain additional medical information on remand such that Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) and Velez v. Shinseki, 23 Vet. App. 199, 2014 (2009) may be applicable at a future date.  See e.g., January 2013 VA PM&R Consult and February 2013 Hematology and Oncology Fellow Note (Veteran presented to VA complaining of onset of symptoms in December 2012, to include headaches, and was diagnosed with brain cancer, but the record is unclear as to whether the Veteran's complaints of headaches prior to 2012 were early manifestations of brain cancer).  However, because the medical evidence is not clear as to whether the Veteran's headaches prior to 2012 may have been manifestations of the Veteran's brain cancer, the Board cannot at this juncture broaden the application to reopen the previously denied claim of service connection for headaches so as to encompass the issue of entitlement to service connection for brain cancer.  See generally Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Velez v. Shinseki, 23 Vet. App. 199, 2014 (2009) (if a new claim is not based upon a diagnosed disease or injury that is distinct from a claim previously considered, then VA must evaluate whether the evidence submitted since the last final decision tends to substantiate an element of a previously adjudicated matter); January 2005 claim (claiming service connection for headaches and reporting exposure to environmental hazards in the Gulf War); VA treatment records from January 2006 to December 2007 (showing diagnoses of occipital neuralgia with onset in late 2005, migraines, and tension headaches); January 2013 application to reopen (claiming service connection for "Gulf War Syndrome to include brain tumor...[and] headaches").

Accordingly, the case is REMANDED for the following action:

1. Please contact the appellant and request that she provide information as to any outstanding records, VA or non-VA, regarding the Veteran's headaches, brain cancer, paralysis of the right arm and right leg, hypertension, sleep impairment, chronic fatigue, right knee impairment, and skin disability, specifically to include the following:

a. Treatment records from Presby Hospital in 2012.  See December 2012 VA ambulatory note (noting that Veteran was hospitalized for several days at Presby Hospital for right leg weakness and focal seizures, and a MRI was performed).    

b. Relevant treatment records from December 2007 to December 2012.  

c. Any other relevant private treatment provider.  

The appellant should be asked to authorize the release of any outstanding pertinent non-VA medical records.  Attempts should be made to obtain identified records, and all attempts to do so should be documented in the claims file.  

2. Please request copies of all of the Veteran's service personnel records.  Also, make further attempts to obtain the Veteran's complete service treatment records.  Acquire these copies from all appropriate sources, including but not limited to the RMC the NPRC.  

In so doing, please attempt to obtain information as to whether the Veteran served at a station in the Persian Gulf that may have been exposed to smoke from oil well fires, or whether the Veteran was otherwise exposed to environmental hazards in the Persian Gulf.  See e.g., July 2015 agent's letter (arguing that Veteran's unit (1st Battalion, 41st Field Artillery was located in an area that was exposed to smoke from oil well fires in the winter months in Saudi Arabia and that the Veteran was exposed to environmental hazards in Iraq); June 1991 service treatment record (noting that Veteran served in Saudi Arabia in February 1991).  

If any of these records are found to be unavailable, this should be specifically noted in the claims file.

3. Please obtain outstanding relevant VA treatment records, to include records dated from December 2007 to December 2012, and from November 2013 to March 2014.

4. If, after making reasonable efforts to obtain any of the above outstanding non-Federal records, the AMC is unable to secure same, or if after continued efforts to obtain any Federal records, the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The appellant must then be given an opportunity to respond.

5. Afterwards, please obtain a VA medical opinion from a physician of appropriate expertise.  If the AOJ obtained evidence to corroborate that the Veteran was exposed to environmental hazards (e.g., smoke from burning oil wells) in the Persian Gulf, then please provide notice to the examiner as to the confirmed environmental hazards to which the Veteran was exposed.  Make the claims file available to the examiner for review of the case.  The examiner is asked to note that a complete case file review took place.  

(a) Regarding brain cancer: obtain a medical opinion if, and only if, the AOJ obtains evidence to corroborate that the Veteran's circumstances of service may have exposed him to smoke from oil fires and/or that the Veteran served in Kahmisiyah, Iraq.  

Please ask the examiner to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's brain cancer was etiologically related to service, to include as a result of confirmed exposure to environmental hazard(s) in the Persian Gulf.   

The examiner is also asked to address whether it is at least as likely as not (probability of 50 percent) that the Veteran's recurrent complaints of headaches since reported onset in late 2005 were manifestations of the Veteran's brain cancer. 

The examiner's attention is invited to the medical literature and July 2015 medical opinion of record that tends to indicate that exposure to smoke from oil wells may have, at least in part, caused the Veteran's brain cancer.    

(b) Regarding hypertension, please ask the examiner to address the following:

(1) Please opine whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's hypertension pre-existed active service.  The examiner's attention is invited to the June 1988 entry examination showing a diastolic blood pressure of 90mm.

(2) If so, please opine whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing hypertension WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disorder.

(3) If any responses in (1) and (2) above are negative, please opine whether it is at least as likely as not (a probability of 50 percent or greater) that hypertension manifested in service or within the first post-service year, or is otherwise etiologically related to service, to include as a result of confirmed exposure to environmental hazard(s) in the Persian Gulf.  

The examiner's attention is invited to notations in the Veteran's service treatment records of diastolic blood pressure of 90mm or higher.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

6. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claims on appeal, to include consideration of the applicability of 38 C.F.R. § 3.156(c), and furnish the appellant and her agent a supplemental statement of the case if the matter is not resolved to the appellant's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






